Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 28, 2016

The Court of Appeals hereby passes the following order:

A17A0610. PATRICK HUMES v. BERAN BLOOMFIELD.

      This case originated in magistrate court, which denied the plaintiff’s request for
a writ of possession, granted the plaintiff’s request to voluntarily dismiss his claim for
damages, and denied defendant Patrick Humes’s counterclaim. Humes then filed a
notice of appeal to this Court. We lack jurisdiction.
      “The only avenue of appeal available from the magistrate court judgment is
provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the state
or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d 225)
(1991). This Court thus may address magistrate court matters only if they already
have been reviewed by the state or superior court.             See Westwind Corp. v.
Washington Fed. S & L Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990).
      The Georgia Constitution provides that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v.
Gunter, 258 Ga. 664, 665 (373 SE2d 368) (1988). Accordingly, this appeal is hereby
TRANSFERRED to the Fulton County State Court.
Court of Appeals of the State of Georgia
                              11/28/2016
Clerk’s Office, Atlanta,____________________
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.